Title: To James Madison from Henry Lee, 8 December 1788
From: Lee, Henry
To: Madison, James


My dear sir
Alexa. Decr. 8h. 88.
My business has yet detained me here. Three days ago I returned from a visit to the great falls where Genl. Washington was to have met me. The rain stopped him & the other directors, which to me was a mortifying disappointment as I entertained hopes with their aid to have concluded amicably & advantageously the dispute with Mr Fairfax. This is in train, tho the prospect is not the most promising. I want to get possession, from which moment money could be drawn from the spot. The navigation of the river begins to be used, while I was up a boat with 100 barrels of flower & much walnut plank came down from Shenandoah in 8 or 10 hours, as I was informed. The spot is magnificent & the canal complete—the advantages for water works beyond my expression of them, & no difficulty but want of cash to pay arrearages of rent, on doing which the law authorizes my re-entry & possession. I have hopes that Mr. F will give up arrearages of rent provided I quit claim to the right of cutting wood from the adjacent land which right executed would destroy his large landed estate. My last proposition is to this effect, such is my zeal to possess the property, & so gloomy all prospects of cash. Your letr. of the 29h. nov. I got yesterday, & confirms me in two things, one that you shall be part owner of the land &c, & another that my negotiations with F must be pushed. If you come into this country I wish you to view the p[r]emises, then when we meet, the business shall be formally concluded. Mrs. Lees better health will stop our intention of leaving home for the winter—this circumstance will put it more in my power to attend to this business, & will render your seeing me at stratford practicable. The season of the year precludes every apprehension, which you have erroneously imbibed with respect to the salubrity of the lower country.
The phrenzy in Richmond seems not yet to have abated, the circular letters afford new testimony of Henrys influence & venom. It is farther said that this gentlemans efforts on the late occasion have been concluded by instructing the representatives to the new Congress to act only in cases where the spirit of the Virga. amendments shall govern. If the tale is true our delegates will be expressly limited in their powers. This is only a rumour & for the reputation of our country, I hope will turn out nothing more.
You have decided as to your own intented conduct, injudiciously. Your district will certainly elect you, I have heard no person named in opposition but the beau. In this district, Thos. Lee or C. Bullitt are named among the Antis, on our side Stuart[,] L. Lee or R B Lee.
In my district on one side A Lee or Roan, on the other Corbin & myself.
It is probable that each party will fix on one man, & that the election will decide the will of the people, provided the districts have not been artfully designated. Always yours most ally.
Henry Lee
If you determine to join me in the great falls vest all your spare cash in public paper, as it will be useful to us.
